Citation Nr: 1147086	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-39 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the RO.  


FINDING OF FACT

The Veteran's traumatic arthritis of the right wrist is manifested primarily by pain, stiffness, and limitation of motion with dorsiflexion to at least 15 degrees and palmar flexion to at least 25 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for traumatic arthritis of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5215 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to an increased rating for his service-connected traumatic arthritis of the right wrist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of records reflecting the Veteran's VA treatment from February to October 2008; reports from D. W. S., M.D. reflecting the Veteran's treatment and examinations in July 2008 and April 2010; a report from L. G. E., M.D. reflecting the Veteran's treatment in March 2010; a report from B. S., M.D. reflecting the Veteran's treatment in April 2010; and the report of an April 2010 whole body CT scan.  

In June 2008 and March 2010, VA examined the Veteran to determine the extent of impairment attributable to his service-connected right wrist disorder.  The VA examination reports show that the VA examiners interviewed and examined the Veteran, documented the manifestations of his service-connected right wrist disability, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The March 2010 VA examiner also reviewed the claims file in conjunction with the examination.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

In evaluating impairment of the upper extremities, it is often important to determine the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  In this case, the evidence shows that the Veteran is right handed.  38 C.F.R. § 4.69.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion of the wrist is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating is the highest schedular evaluation under that Code and is assigned for the major or minor upper extremity when dorsiflexion of the hand is less than 15 degrees or palmar flexion is limited in line with the forearm.  The 10 percent rating is the highest schedular evaluation permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Higher schedular evaluations are potentially applicable when there is ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  For the major upper extremity, the following apply:  A 30 percent rating is warranted when ankylosis is favorable in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis if any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation.  Extremely unfavorable ankylosis of the wrist is rated as loss of use of hand.  38 C.F.R. § 4.71a, Diagnostic Code 5214, note.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In evaluating this appeal, the Board notes that the Veteran's right wrist disability has been continuously rated as 20 percent disabling since August 1969.  Therefore, it is protected and will not be reduced except upon a showing that such rating was based on fraud.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2011).  In this case, there is no evidence that the Veteran's 20 percent rating was obtained by fraud.

A review of the evidence, such as the reports of the VA examinations in June 2008 and March 2010, the July 2008 report from D. W. S., M.D., and the reports of VA Orthopedic Consultations in February and October 2008, confirms the presence of arthritis in the Veteran's right wrist.  Radiographic studies also suggest the presence of necrosis associated with Kienbock's disease.  The resulting right wrist disability is manifested primarily by pain, stiffness, and limitation of motion.  The reports of the aforementioned VA examinations and Orthopedic Consultations and the reports from D. W. S., M.D., B. S., M.D., show that the Veteran has at least 15 degrees of dorsiflexion; 25 degrees of palmar flexion; 10 degrees of ulnar deviation; and 5 degrees of radial deviation.  During his March 2010, the Veteran reported flare-ups of right wrist pain 3 to 4 times a week and the examiner noted that repetitive motion decreased the range of right wrist motion.  However, there is no evidence of ankylosis of the right wrist; and, generally the examiners and health care providers do not find objective evidence that repetitive motion of the right wrist increases the pain or induces weakness, fatigue, or lack of endurance.  In addition, there is no objective evidence of instability, weakness, atrophy, redness, heat, abnormal movement, or guarding of movement.  Dr. S. noted that the Veteran had 40 pounds of grip strength on the right, as compared to 50 pounds on the left, and the March 2010 VA examiner found that the Veteran's grip was strong bilaterally.  

The Veteran feels that his right wrist disability interferes with his daily activities and notes that he must occasionally lift with his right hand.  However, he is able to use the right upper extremity to perform tasks such as writing, cutting meat, and doing limited keyboarding.  There is no affect on his ability to work, as he is retired, and the March 2010 VA examiner noted that the Veteran had retired for non-medical reasons.  

Dr. S. has opined that the Veteran's right wrist symptoms will get progressively worse and without surgical intervention, are unlikely to improve.  In October 2008, the VA health care provider confirmed that the disease process affecting the Veteran's right wrist was progressive over time and supported the Veteran's claim for an increased rating.  However, neither the VA examiner nor a subsequent private physician, B. S., M.D., thought or could guarantee that surgery would improve the Veteran's right wrist.  

In light of the foregoing discussion and inasmuch as the Veteran does not have ankylosis of the right wrist, the Board concludes that the Veteran does not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent.  Although the examiners and health care providers agree that the Veteran's right wrist is likely to get worse over time, and the October 2008 VA Orthopedic Consultant supported the Veteran's claim for an increased rating, the Veteran must still meet or more nearly approximate the criteria set forth in the VA rating schedule.  As he has not done so, a rating in excess of 20 percent is not warranted.  Accordingly, the appeal is denied.

In arriving at the foregoing decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right wrist disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected right wrist disorder.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his right wrist.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's traumatic arthritis of the right wrist presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right wrist is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


